Name: 88/156/EEC: Commission Decision of 25 January 1988 on the eligibility of expenditure with regard to facilities for the monitoring and supervision of fishing activities in waters falling under the sovereignty or within the jurisdiction of Portugal (only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe
 Date Published: 1988-03-17

 Avis juridique important|31988D015688/156/EEC: Commission Decision of 25 January 1988 on the eligibility of expenditure with regard to facilities for the monitoring and supervision of fishing activities in waters falling under the sovereignty or within the jurisdiction of Portugal (only the Portuguese text is authentic) Official Journal L 071 , 17/03/1988 P. 0053 - 0054*****COMMISSION DECISION of 25 January 1988 on the eligibility of expenditure with regard to facilities for the monitoring and supervision of fishing activities in waters falling under the sovereignty or within the jurisdiction of Portugal (Only the Portuguese text is authentic) (88/156/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/279/EEC of 18 May 1987 on Community financial participation with regard to the facilities for the monitoring and supervision of fishing activities in waters falling under the sovereignty or within the jurisdiction of Portugal (1), and in particular paragraph 4 of the Annex thereto, Whereas, pursuant to Decision 87/279/EEC, a request for Community financial participation has been received by the Commission; Whereas the request covers expenditure on equipment to improve and modernize inspection vessels, aircraft and communications equipment, and to acquire new inspection vessels; whereas expenditure on these items will lead to an improvement in the monitoring and supervision of fishing activities in Portuguese waters; Whereas certain of these items of expenditure are ineligible, being expenditure on the construction of buildings which are not covered by paragraph 1 of the Annex to the Decision, HAS ADOPTED THIS DECISION: Article 1 The expenditure mentioned in the annex corresponding to an amount of 22 927 522 ECU is eligible for a financial contribution in accordance with the terms of Decision 87/279/EEC. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 25 January 1988. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 135, 23. 5. 1987, p. 33. ANNEX 1.2.3.4 // // // // // Eligible facilities // Items // Cost (Esc 1 000) // Community contribution // // // // // Equipment for improving and modernizing the capacity of certain vessels to monitor and supervise fishing activities // - Main propulsion and auxiliary equipment - Navigation equipment - Surveillance equipment - Boarding craft and lifting equipment // 265 600 529 100 91 300 154 000 // // // - Plans and documentation // 13 000 // // // - Communications equipment // 164 720 1 217 720 // 50 % // // // // // Equipment for improving and modernizing the capacity of certain aircraft to monitor and supervise fishing activities // - Surveillance and data processing equipment // 1 000 905 // 50 % // // // // // Equipment for improving and modernizing communications between vessels, aircraft and land-based installations engaged in monitoring and supervision of fishing activities // - Data processing - Telecommunications - Installation and documentation // 293 200 193 900 32 900 520 000 // 50 % // // // // // Acquisition of new inspection vessels // - Five new patrol vessels // 1 001 830 // 50 % // // // // // // Programme total // 3 740 455 // 50 % // // // //